        Case 16-42573-elm7 Doc 123 Filed 09/04/19                                          Entered 09/04/19 17:24:47                         Page 1 of 64
                                                                                                                                                  09/04/2019 05:19:40pm



  Fill in this information to identify your case and this filing:
  Debtor 1               Rafael                                            Pulido, Jr
                         First Name                  Middle Name           Last Name

  Debtor 2            Felicia                        Marie                 Pulido
  (Spouse, if filing) First Name                     Middle Name           Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            16-42573-ELM-7                                                                                             Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                         What is the property?                           Do not deduct secured claims or exemptions. Put the
4005 Alamo Dr                                                Check all that apply.                           amount of any secured claims on Schedule D:
Street address, if available, or other description              Single-family home                           Creditors Who Have Claims Secured by Property.
                                                                Duplex or multi-unit building                Current value of the            Current value of the
                                                                Condominium or cooperative                   entire property?                portion you own?
Mansfield                        TX       76063                 Manufactured or mobile home                              $296,417.00                  $296,417.00
City                             State    ZIP Code              Land
                                                                Investment property                          Describe the nature of your ownership
                                                                Timeshare                                    interest (such as fee simple, tenancy by the
Tarrant                                                                                                      entireties, or a life estate), if known.
                                                                Other
County
                                                                                                             Fee Simple
                                                             Who has an interest in the property?
Homestead
                                                             Check one.
Holland Estates Addition
                                                                Debtor 1 only                                     Check if this is community property
Blk 1 Lot 9
                                                                Debtor 2 only                                     (see instructions)
                                                                Debtor 1 and Debtor 2 only
                                                                At least one of the debtors and another

                                                             Other information you wish to add about this item, such as local
                                                             property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $296,417.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                    Schedule A/B: Property                                                               page 1
        Case 16-42573-elm7 Doc 123 Filed 09/04/19                                        Entered 09/04/19 17:24:47                         Page 2 of 64
                                                                                                                                                09/04/2019 05:19:40pm


Debtor 1         Rafael Pulido, Jr
Debtor 2         Felicia Marie Pulido                                                                Case number (if known)         16-42573-ELM-7

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Acura                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     TL
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2003
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 184,000                                At least one of the debtors and another             $2,000.00                             $2,000.00
Other information:
2003 Acura TL                                               Check if this is community property
                                                            (see instructions)
3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Honda                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Odyssey
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2011
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage:                                        At least one of the debtors and another             $4,000.00                             $4,000.00
Other information:
2011 Honda Odyssey                                          Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................              $6,000.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,600.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                $325.00

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               Books                                                                                                                    $300.00
                                DVD's
9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                                       Entered 09/04/19 17:24:47                                             Page 3 of 64
                                                                                                                                                                                                      09/04/2019 05:19:40pm


Debtor 1          Rafael Pulido, Jr
Debtor 2          Felicia Marie Pulido                                                                                                  Case number (if known)                    16-42573-ELM-7

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Adult Clothing 2                                                                                                                                                                  $450.00
                                          Children Clothing 3
12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                1 Dog                                                                                                                                                                                  $80.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $2,755.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      USAA Federal Savings Bank
                                                                 Acct                                                                                                                                             $500.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                     page 3
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                              Entered 09/04/19 17:24:47                 Page 4 of 64
                                                                                                                                            09/04/2019 05:19:40pm


Debtor 1         Rafael Pulido, Jr
Debtor 2         Felicia Marie Pulido                                                              Case number (if known)     16-42573-ELM-7

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 4
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                      Entered 09/04/19 17:24:47                                  Page 5 of 64
                                                                                                                                                                         09/04/2019 05:19:40pm


Debtor 1         Rafael Pulido, Jr
Debtor 2         Felicia Marie Pulido                                                                                Case number (if known)             16-42573-ELM-7

Money or property owed to you?                                                                                                                                   Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

            No
            Yes. Give specific information                                                                                                            Federal:
            about them, including whether
            you already filed the returns                                                                                                             State:
            and the tax years.....................................
                                                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................     Company name:                                                Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............
                                              Lawsuit for auto accident 6/2018                                                                                                Unknown
                                                       Attorney Franco & Franco
35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................          $500.00


Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 5
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                      Entered 09/04/19 17:24:47                                  Page 6 of 64
                                                                                                                                                                         09/04/2019 05:19:40pm


Debtor 1         Rafael Pulido, Jr
Debtor 2         Felicia Marie Pulido                                                                                Case number (if known)             16-42573-ELM-7


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              Desk                                                                                                                                               $75.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................           $75.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 6
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                      Entered 09/04/19 17:24:47                                  Page 7 of 64
                                                                                                                                                                         09/04/2019 05:19:40pm


Debtor 1          Rafael Pulido, Jr
Debtor 2          Felicia Marie Pulido                                                                               Case number (if known)             16-42573-ELM-7

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................            $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                              $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 7
        Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                             Entered 09/04/19 17:24:47                                      Page 8 of 64
                                                                                                                                                                                      09/04/2019 05:19:40pm


Debtor 1           Rafael Pulido, Jr
Debtor 2           Felicia Marie Pulido                                                                                       Case number (if known)                16-42573-ELM-7


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................     $296,417.00

56. Part 2: Total vehicles, line 5                                                                                    $6,000.00

57. Part 3: Total personal and household items, line 15                                                               $2,755.00

58. Part 4: Total financial assets, line 36                                                                              $500.00

59. Part 5: Total business-related property, line 45                                                                       $75.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $9,330.00             property total                 +               $9,330.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $305,747.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                  Entered 09/04/19 17:24:47               Page 9 of 64
                                                                                                             09/04/2019 05:19:40pm


Debtor 1     Rafael Pulido, Jr
Debtor 2     Felicia Marie Pulido                                          Case number (if known)   16-42573-ELM-7


6.   Household goods and furnishings (details):

     Refrigerator                                                                                                    $200.00

     Stove                                                                                                           $300.00

     Washing Machine                                                                                                  $75.00

     Microwave                                                                                                        $50.00

     Dishwasher                                                                                                      $100.00

     Bedroom Furniture                                                                                               $300.00

     Dressers                                                                                                        $100.00

     Sofa                                                                                                            $125.00

     Loveseat                                                                                                         $75.00

     Entertainment Center                                                                                            $100.00

     Dining Table/Chairs                                                                                             $100.00

     Clothes Dryer                                                                                                    $75.00

7.   Electronics (details):

     Televisions                                                                                                     $100.00

     Computer                                                                                                         $75.00

     Video Game System                                                                                                $50.00

     Cell Phones                                                                                                     $100.00




Official Form 106A/B                              Schedule A/B: Property                                                page 9
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                 Entered 09/04/19 17:24:47                    Page 10 of 64
                                                                                                                                   09/04/2019 05:19:41pm



 Fill in this information to identify your case:
 Debtor 1            Rafael                                      Pulido, Jr
                     First Name           Middle Name            Last Name
 Debtor 2            Felicia              Marie                  Pulido
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         16-42573-ELM-7                                                                                  amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of      Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you       exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $296,417.00                 $127,457.03         Const. art. 16 §§ 50, 51, Texas
Homestead                                                                         100% of fair market     Prop. Code §§ 41.001-.002
Holland Estates Addition                                                          value, up to any
Blk 1 Lot 9                                                                       applicable statutory
Line from Schedule A/B: 1.1                                                       limit

Brief description:                                          $2,000.00                  $2,000.00          Tex. Prop. Code §§ 42.001(a),
2003 Acura TL (approx. 184,000 miles)                                             100% of fair market     42.002(a)(9)
                                                                                  value, up to any
Line from Schedule A/B:       3.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                           Entered 09/04/19 17:24:47                  Page 11 of 64
                                                                                                                          09/04/2019 05:19:41pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                   Case number (if known)   16-42573-ELM-7

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $4,000.00                $4,000.00          Tex. Prop. Code §§ 42.001(a),
2011 Honda Odyssey                                                           100% of fair market    42.002(a)(9)
                                                                             value, up to any
Line from Schedule A/B:    3.2
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Refrigerator                                                                 100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Stove                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           Tex. Prop. Code §§ 42.001(a),
Washing Machine                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Microwave                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dishwasher                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Bedroom Furniture                                                            100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dressers                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $125.00                  $125.00           Tex. Prop. Code §§ 42.001(a),
Sofa                                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                           Entered 09/04/19 17:24:47                  Page 12 of 64
                                                                                                                          09/04/2019 05:19:41pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                   Case number (if known)   16-42573-ELM-7

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $75.00                    $75.00           Tex. Prop. Code §§ 42.001(a),
Loveseat                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Entertainment Center                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dining Table/Chairs                                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           Tex. Prop. Code §§ 42.001(a),
Clothes Dryer                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Televisions                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           Tex. Prop. Code §§ 42.001(a),
Computer                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Video Game System                                                            100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                                    Tex. Prop. Code §§ 42.001(a),
Cell Phones                                                                  100% of fair market    42.002(a)(1) (Claimed: $100.00
                                                                             value, up to any       100% of fair market value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory   applicable statutory limit)
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Books                                                                        100% of fair market    42.002(a)(1)
DVD's                                                                        value, up to any
Line from Schedule A/B:     8                                                applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                           Entered 09/04/19 17:24:47                  Page 13 of 64
                                                                                                                          09/04/2019 05:19:41pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                   Case number (if known)   16-42573-ELM-7

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $450.00                  $450.00           Tex. Prop. Code §§ 42.001(a),
Adult Clothing 2                                                             100% of fair market    42.002(a)(5)
Children Clothing 3                                                          value, up to any
Line from Schedule A/B:    11                                                applicable statutory
                                                                             limit

Brief description:                                       $80.00                    $80.00           Tex. Prop. Code §§ 42.001(a),
1 Dog                                                                        100% of fair market    42.002(a)(11)
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $75.00                    $75.00           Tex. Prop. Code §§ 42.001(a),
Desk                                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:    39
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47             Page 14 of 64
                                                                                                                          09/04/2019 05:19:42pm


                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION
  IN RE: Rafael Pulido, Jr                                                                  CASE NO       16-42573-ELM-7
         Felicia Marie Pulido
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                                Gross             Total           Total         Total Amount    Total Amount
No.     Category                                        Property Value    Encumbrances           Equity               Exempt     Non-Exempt


1.      Real property                                    $296,417.00          $168,959.97   $127,457.03         $127,457.03            $0.00

3.      Motor vehicles (cars, etc.)                        $6,000.00                $0.00     $6,000.00           $6,000.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                $0.00         $0.00               $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,600.00                $0.00     $1,600.00           $1,600.00            $0.00

7.      Electronics                                          $325.00                $0.00      $325.00              $325.00            $0.00

8.      Collectibles of value                                $300.00                $0.00      $300.00              $300.00            $0.00

9.      Equipment for sports and hobbies                       $0.00                $0.00         $0.00               $0.00            $0.00

10.     Firearms                                               $0.00                $0.00         $0.00               $0.00            $0.00

11.     Clothes                                              $450.00                $0.00      $450.00              $450.00            $0.00

12.     Jewelry                                                $0.00                $0.00         $0.00               $0.00            $0.00

13.     Non-farm animals                                      $80.00                $0.00       $80.00               $80.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00         $0.00               $0.00            $0.00
        incl. health aids

16.     Cash                                                   $0.00                $0.00         $0.00               $0.00            $0.00

17.     Deposits of money                                    $500.00                $0.00      $500.00                $0.00          $500.00

18.     Bonds, mutual funds or publicly                        $0.00                $0.00         $0.00               $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00         $0.00               $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00         $0.00               $0.00            $0.00
        instruments

21.     Retirement or pension accounts                         $0.00                $0.00         $0.00               $0.00            $0.00

22.     Security deposits and prepayments                      $0.00                $0.00         $0.00               $0.00            $0.00

23.     Annuities                                              $0.00                $0.00         $0.00               $0.00            $0.00

24.     Interests in an education IRA                          $0.00                $0.00         $0.00               $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00         $0.00               $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00         $0.00               $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00         $0.00               $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                $0.00         $0.00               $0.00            $0.00
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47             Page 15 of 64
                                                                                                                          09/04/2019 05:19:42pm


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Rafael Pulido, Jr                                                                  CASE NO       16-42573-ELM-7
         Felicia Marie Pulido
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                           Gross                  Total           Total         Total Amount    Total Amount
No.     Category                                   Property Value         Encumbrances           Equity               Exempt     Non-Exempt


29.     Family support                                     $0.00                    $0.00         $0.00               $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00         $0.00               $0.00            $0.00

31.     Interests in insurance policies                    $0.00                    $0.00         $0.00               $0.00            $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00         $0.00               $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00         $0.00               $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00         $0.00               $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00         $0.00               $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00         $0.00               $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                    $75.00                    $0.00       $75.00               $75.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00         $0.00               $0.00            $0.00

42.     Interests in partnerships or                       $0.00                    $0.00         $0.00               $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00         $0.00               $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00         $0.00               $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00         $0.00               $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00         $0.00               $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00         $0.00               $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

                    TOTALS:                          $305,747.00              $168,959.97   $136,787.03         $136,287.03          $500.00
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                              Entered 09/04/19 17:24:47                    Page 16 of 64
                                                                                                                                   09/04/2019 05:19:43pm


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Rafael Pulido, Jr                                                                    CASE NO        16-42573-ELM-7
         Felicia Marie Pulido
                                                                                             CHAPTER         7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                      Lien                Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                    $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien             Equity       Non-Exempt Amount

Real Property
(None)
Personal Property

USAA Federal Savings Bank                                                    $500.00                             $500.00                      $500.00


                   TOTALS:                                                    $500.00           $0.00            $500.00                      $500.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                             $305,747.00

            B. Gross Property Value of Surrendered Property                                                                 $0.00

            C. Total Gross Property Value (A+B)                                                                      $305,747.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                     $168,959.97

            E. Gross Amount of Encumbrances on Surrendered Property                                                         $0.00

            F. Total Gross Encumbrances (D+E)                                                                        $168,959.97

            G. Total Equity (not including surrendered property) / (A-D)                                             $136,787.03

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                    $136,787.03

            J. Total Exemptions Claimed                                                                              $136,287.03

            K. Total Non-Exempt Property Remaining (G-J)                                                                $500.00
        Case 16-42573-elm7 Doc 123 Filed 09/04/19                                  Entered 09/04/19 17:24:47                  Page 17 of 64
                                                                                                                                      09/04/2019 05:19:45pm



  Fill in this information to identify your case:
  Debtor 1             Rafael                                       Pulido, Jr
                       First Name            Middle Name            Last Name

  Debtor 2            Felicia                Marie                  Pulido
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          16-42573-ELM-7                                                                                  Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $166,000.00             $296,417.00
Bank of America
Creditor's name
                                   4005 Alamo
Attn: Correspondence Unit/CA6-919-02-41
Number       Street
PO Box 5170
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Simi Valley              CA      93062               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Fee Simple
   to a community debt
Date debt was incurred           05/2007         Last 4 digits of account number        3     9    6    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $166,000.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
        Case 16-42573-elm7 Doc 123 Filed 09/04/19                             Entered 09/04/19 17:24:47                    Page 18 of 64
                                                                                                                                   09/04/2019 05:19:45pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                        Case number (if known)      16-42573-ELM-7

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                               $2,911.00              $2,000.00            $911.00
Conns                                         Furniture
Creditor's name
PO Box 2358
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Beaumont                TX      77704             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Purchase Money
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     7    3    1

  2.3                                         Describe the property that
                                              secures the claim:                               $2,959.97           $296,417.00
Mansfield ISD
Creditor's name
                                              Homestead
% Tarrant County Tax Office
Number     Street
100 E. Weatherford
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Fort Worth              TX      76196             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred          2019          Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $5,870.97

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $171,870.97

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2
      Case 16-42573-elm7 Doc 123 Filed 09/04/19                            Entered 09/04/19 17:24:47                   Page 19 of 64
                                                                                                                             09/04/2019 05:19:45pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                    Case number (if known)    16-42573-ELM-7

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Barrett Daffin Frappier Turner                                         On which line in Part 1 did you enter the creditor?      2.1
        Name
        15000 Surveyor Blvd. Suite 100                                         Last 4 digits of account number
        Number       Street




        Addison                                  TX      75001
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                  Entered 09/04/19 17:24:47                     Page 20 of 64
                                                                                                                                       09/04/2019 05:19:48pm



  Fill in this information to identify your case:
  Debtor 1             Rafael                                       Pulido, Jr
                       First Name            Middle Name            Last Name

  Debtor 2            Felicia                Marie                  Pulido
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          16-42573-ELM-7                                                                                   Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $1,534.00           $1,534.00                $0.00
Attorney General Child Support
Priority Creditor's Name                                   Last 4 digits of account number        8     2    2      6
Attn: Bankruptcy                                           When was the debt incurred?          03/2004
Number       Street
PO Box 12017 Credit Group                                  As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Austin                          TX      78711                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 21 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                        Total claim        Priority         Nonpriority
previous page.                                                                                                      amount           amount


   2.2                                                                                             $17,000.00           $17,000.00          $0.00
IRS
Priority Creditor's Name                                 Last 4 digits of account number
Centralized Insolvency                                   When was the debt incurred?
Number       Street
PO Box 7346                                              As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Philadelphia               PA         19101-7346             Disputed
City                       State      ZIP Code
Who incurred the debt? Check one.                        Type of PRIORITY unsecured claim:
     Debtor 1 only                                          Domestic support obligations
     Debtor 2 only                                          Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                             Claims for death or personal injury while you were
     At least one of the debtors and another                intoxicated
     Check if this claim is for a community debt            Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                                   Entered 09/04/19 17:24:47                       Page 22 of 64
                                                                                                                                          09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                             Case number (if known)      16-42573-ELM-7

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $13,420.00
Acs/us Bank                                                 Last 4 digits of account number         7 9        0     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           08/2009
501 Bleecker St
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Utica                           NY      13501
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $394.00
AT&T                                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO BOX 630047
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75263
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Utilities
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 23 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.3                                                                                                                                   $5,375.00
Bank Of America                                          Last 4 digits of account number      6 0        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2004
Attention: Recovery Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4161 Peidmont Pkwy.                                          Contingent
                                                             Unliquidated
                                                             Disputed
Greensboro                    NC      27410
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                   $1,199.00
Bank Of America                                          Last 4 digits of account number      5 4        1    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2007
Po Box 982235
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                    $806.00
Bank Of America                                          Last 4 digits of account number      7 1        8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2008
Po Box 982235
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Check Credit or Line of Credit
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 24 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.6                                                                                                                                   $4,693.00
Barclays Bank Delaware                                   Last 4 digits of account number      3 5        0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2006
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 8801                                                Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19899
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                   $1,252.00
Baylor Orthopedic                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
707 Highland Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76014
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 25 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.8                                                                                                                                   $3,023.00
Cach Llc/Square Two Financial                            Last 4 digits of account number      4 1        5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
Attention: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4340 South Monaco St. 2nd Floor                              Contingent
                                                             Unliquidated
                                                             Disputed
Denver                        CO      80237
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
HSBC BANK NEVADA N.A. ITS A

   4.9                                                                                                                                    $741.00
Cach Llc/Square Two Financial                            Last 4 digits of account number      8 6        5    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2013
Attention: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
4340 South Monaco St. 2nd Floor                              Contingent
                                                             Unliquidated
                                                             Disputed
Denver                        CO      80237
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
GE MONEY RETAIL BANK




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 26 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.10                                                                                                                                      $0.00
Cap1/bstby                                               Last 4 digits of account number      9 1 2           6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/30/2008
Po Box 30253
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                   $827.00
Capital 1 Bank                                           Last 4 digits of account number      6 9        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2004
Attn: Bankruptcy Dept.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.12                                                                                                                                   $306.00
Capital One Bank                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 60599
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 27 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.13                                                                                                                                   $2,204.00
Capital One Bank                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 60599
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $169.00
Capital One Retial Services/Justice                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 60504
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
City of Industry              CA      91716-0504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.15                                                                                                                                   $8,765.00
Citibank Sd, Na                                          Last 4 digits of account number      4 6        3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2008
Attn: Centralized Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 20363                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Kansas City                   MO      64195
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 28 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.16                                                                                                                                   $1,378.00
Citibank Usa                                             Last 4 digits of account number      6 4        9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2010
Citicorp Credit Services/Attn:Centralize
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 20507                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Kansas City                   MO      64195
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                    $141.00
Citydoc Urgent Care Center                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2807 Allen Street PMB 358
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75204-1031
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.18                                                                                                                                     $27.00
Clinical Pathology Lab.                                  Last 4 digits of account number       1    5    5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 141669
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78714-1669
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 29 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.19                                                                                                                                   $538.00
Comenity Bank/Victoria's Secret                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 659728
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                    $50.00
Cook Childrens Medical Center                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 740847
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75374
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.21                                                                                                                                   $710.00
Credit First                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 818011
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cleveland                     OH      44181-8011
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 30 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.22                                                                                                                                   $2,160.00
Credit First/CFNA                                        Last 4 digits of account number      4 7        7    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2007
BK13 Credit Operations
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 818011                                                Contingent
                                                             Unliquidated
                                                             Disputed
Cleveland                     OH      44181
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                    $271.00
Credit One Bank                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 98875
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 11
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 31 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.24                                                                                                                                    $46.00
Credit Systems Intl In                                   Last 4 digits of account number      5 7        8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2012
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
RADIOLOGY ASSOC OF NORTH TEX

  4.25                                                                                                                                    $54.00
Credit Systems Intl In                                   Last 4 digits of account number      7 7        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2012
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
RADIOLOGY ASSOC OF NORTH TEX




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 32 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.26                                                                                                                                    $65.00
Credit Systems Intl In                                   Last 4 digits of account number      0 8        6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2013
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
COOK CHILDRENS PHYS NETWORK

  4.27                                                                                                                                    $86.00
Credit Systems Intl In                                   Last 4 digits of account number      7 7        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2011
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
RADIOLOGY ASSOC OF NORTH TEX




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 33 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.28                                                                                                                                   $161.00
Credit Systems Intl In                                   Last 4 digits of account number      7 5        6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2013
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
COOK CHILDRENS PHYS NETWORK

  4.29                                                                                                                                   $165.00
Direct TV                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 92600
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Los Angeles                   CA      90009
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 34 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.30                                                                                                                                   $1,354.00
Discover Fin Svcs Llc                                    Last 4 digits of account number      1 8        5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2010
Po Box15316
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19850
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                   $1,749.00
Dsnb Macys                                               Last 4 digits of account number      1 4        2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2010
9111 Duke Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Mason                         OH      45040
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 15
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 35 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.32                                                                                                                                    $136.00
Focus Recovery Solutions                                 Last 4 digits of account number          1      8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
9701 Metropolitan Court Ste B                                Contingent
                                                             Unliquidated
                                                             Disputed
Richmond                      VA      23236
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
BUMPS N BRUISES PEDIATRIC URGE

  4.33                                                                                                                                   $5,939.00
Fortiva                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 790105
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179-0105
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 16
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 36 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.34                                                                                                                                   $255.82
Frederick County State's Attorney                        Last 4 digits of account number       2    2    6    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Bad Check Restitution Program
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 668                                                   Contingent
                                                             Unliquidated
                                                             Disputed
Frederick                     MD      21705-0668
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting For - Music and Arts
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                   $232.26
Frontline Asset Strategies, LLC                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2007
2700 Snelling Ave N
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 250                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Roseville                     MN      55113
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Jefferson Capital
Is the claim subject to offset?
     No
     Yes
letter states beyond statute of limitations




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 37 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.36                                                                                                                                   $2,135.00
GECRB/Lowes                                              Last 4 digits of account number      8 0        3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2007
Attention: Bankruptcy Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 103104                                                Contingent
                                                             Unliquidated
                                                             Disputed
Roswell                       GA      30076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                   $2,493.00
Gecrb/rooms To Go                                        Last 4 digits of account number      1 6        3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2008
C/o Po Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                      $0.00
IC System                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 64437
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Saint Paul                    MN      55164
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -Urgent Care Center
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 18
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 38 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.39                                                                                                                                   $1,717.43
INTERNAL REVENUE SERVICE                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 7346
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Philadelphia                  PA      19101-7346
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Taxes
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                   $2,308.00
Jared-Galleria Of Jewelry                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
375 Ghent Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fairlawn                      OH      44333
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                                   $1,339.00
Kohls/capone                                             Last 4 digits of account number      2 9        8    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2012
N56 W 17000 Ridgewood Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Menomonee Falls               WI      53051
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 19
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 39 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.42                                                                                                                                    $31.00
Laboratory Physicians Assoc.                             Last 4 digits of account number       6    4    3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 740968
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75374
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                      $0.00
Manning & Meyers                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
4340 N Central Expressway, Ste 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75206
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for -Holland Estates HOA
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                   $399.00
Mansfield Medical Clinic                                 Last 4 digits of account number       0    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1720 E Broad Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Mansfield                     TX      76063
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 20
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 40 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.45                                                                                                                                   $295.00
Mansfield Medical Clinic                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1720 E Broad Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Mansfield                     TX      76063
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                   $107.00
Massey Services                                          Last 4 digits of account number       6    7    6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 547668
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32854
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Services
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                    $50.00
Medical Clinic of North Texas                            Last 4 digits of account number       8    2    7    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 99356
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Ft. Worth                     TX      76199-0356
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 41 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.48                                                                                                                                   $1,112.00
Medical Revenue Service                                  Last 4 digits of account number       1    1    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
645 Walnut St. Ste. 4
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Gadsden                       AL      35901
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                   $4,784.00
Midland Funding                                          Last 4 digits of account number      4 7        0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2013
8875 Aero Dr Ste 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92123
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Account
Is the claim subject to offset?
     No
     Yes
WEBBANK




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 22
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 42 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.50                                                                                                                                   $4,784.00
Midland Funding                                          Last 4 digits of account number      4 7        0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2013
8875 Aero Dr Ste 200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92123
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting For-
Is the claim subject to offset?
     No
     Yes

  4.51                                                                                                                                   $1,866.00
Mission Lane                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 4517
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol Stream                  IL      60197-4517
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 23
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 43 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.52                                                                                                                                   $1,065.00
Ntl Crdt Sys                                             Last 4 digits of account number       5    0    4    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
117 E 24th St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New York                      NY      10010
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Account
Is the claim subject to offset?
     No
     Yes
HOLLAND ESTATES

  4.53                                                                                                                                    $271.00
Overstock                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 659450
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78215
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 24
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 44 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.54                                                                                                                                   $157.00
Radiology Associates of North Texas                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O.Box 1723
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  TN      46206-1723
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                    $32.00
Receivables Management                                   Last 4 digits of account number      2 7        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2013
14675 Martin Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Eden Prairie                  MN      55344
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
RMG




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 25
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 45 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.56                                                                                                                                    $75.00
Rsh & Associates Llc                                     Last 4 digits of account number      3 1        5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2013
Po Box 14515
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Lenexa                        KS      66285
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes
COOK CHILDRENS NE HOSPITAL

  4.57                                                                                                                                   $526.00
Sallie Mae                                               Last 4 digits of account number      0 8        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2007
Attn: Claims Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 9500                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes-Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 26
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 46 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.58                                                                                                                                   $3,134.00
Sallie Mae                                               Last 4 digits of account number      0 8        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2007
Attn: Claims Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 9500                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes-Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                                   $3,407.00
Sallie Mae                                               Last 4 digits of account number      0 4        0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2007
Attn: Claims Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 9500                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes-Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.60                                                                                                                                   $6,282.00
Sallie Mae                                               Last 4 digits of account number      0 4        0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2009
Attn: Claims Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 9500                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilkes-Barre                  PA      18773
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 27
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 47 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.61                                                                                                                                   $2,493.00
SYNCB/Rooms to Go                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                    $731.00
T-Mobile                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 37380
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Albuquerque                   NM      87176-7380
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Cell Phone Services
Is the claim subject to offset?
     No
     Yes

  4.63                                                                                                                                   $1,356.00
Td Bank Usa/targetcred                                   Last 4 digits of account number      5 8        3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2007
Po Box 673
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Minneapolis                   MN      55440
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 28
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 48 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.64                                                                                                                                    $841.00
Texas Physican Resources                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 8776
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76124
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Bills
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                                   $4,417.00
The First State Bank                                     Last 4 digits of account number      1 4        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2012
104 Broadhead Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Waxahachie                    TX      75165
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes

  4.66                                                                                                                                    $493.00
Transworld Systems                                       Last 4 digits of account number       0    6    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Po Box 15630
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19850
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -Music Arts Centers
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 29
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 49 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.67                                                                                                                                    $92.00
Tx Tag                                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 650749
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Other
Is the claim subject to offset?
     No
     Yes

  4.68                                                                                                                                    $18.00
Txtag                                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 650749
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75265-0749
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Fees
Is the claim subject to offset?
     No
     Yes

  4.69                                                                                                                                    $53.00
United Revenue Corp                                      Last 4 digits of account number       1    3    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
204 Billings Street Suite 120
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76010
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Agent
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 30
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 50 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.70                                                                                                                                      $0.00
United Revenue Corp                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
204 Billings Street Suite 120
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76010
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -Texas Physician Resources
Is the claim subject to offset?
     No
     Yes

  4.71                                                                                                                                $14,702.00
Us Dept Of Ed/glelsi                                     Last 4 digits of account number      8 5        8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2010
Po Box 7860
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Madison                       WI      53707
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.72                                                                                                                                   $5,443.00
Usaa Savings Bank                                        Last 4 digits of account number      5 3        6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2005
10750 Mc Dermott
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78288
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 31
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                    Page 51 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)       16-42573-ELM-7

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.73                                                                                                                                   $2,183.00
Usaa Savings Bank                                        Last 4 digits of account number      9 0        4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2010
10750 Mc Dermott
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78288
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 32
       Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                   Page 52 of 64
                                                                                                                                 09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                        Case number (if known)    16-42573-ELM-7

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Kassandra Shannel Ontiveros                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
3816 Umar Ave                                               Line    2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
McAllen                         TX      78504-5971
City                            State   ZIP Code


Perdue, Brandon, Fielder, Collins                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
& Mott, L.L.P.                                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for -
500 E. Border Street, Suite 640                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
                                                            Mansfield ISD
                                                            Last 4 digits of account number
Arlington                       TX      76010
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 33
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                               Entered 09/04/19 17:24:47                        Page 53 of 64
                                                                                                                                  09/04/2019 05:19:48pm


Debtor 1       Rafael Pulido, Jr
Debtor 2       Felicia Marie Pulido                                                     Case number (if known)        16-42573-ELM-7

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.              $1,534.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.             $17,000.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $18,534.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.             $41,471.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $88,412.51


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $129,883.51




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                           page 34
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                Entered 09/04/19 17:24:47                     Page 54 of 64
                                                                                                                                   09/04/2019 05:19:49pm



 Fill in this information to identify your case:
 Debtor 1            Rafael                                      Pulido, Jr
                     First Name           Middle Name            Last Name

 Debtor 2            Felicia              Marie                  Pulido
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         16-42573-ELM-7                                                                                 Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                         Entered 09/04/19 17:24:47                Page 55 of 64
                                                                                                                                      09/04/2019 05:19:49pm



 Fill in this information to identify your case:
 Debtor 1             Rafael                                             Pulido, Jr
                      First Name             Middle Name                 Last Name

 Debtor 2            Felicia                 Marie                       Pulido
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          16-42573-ELM-7                                                                                    Check if this is an
 (if known)
                                                                                                                        amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

               Felicia Marie Pulido
               Name of your spouse, former spouse, or legal equivalent
               4005 Alamo Dr.
               Number        Street


               Mansfield                                       TX              76063
               City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                            page 1
      Case 16-42573-elm7 Doc 123 Filed 09/04/19                                  Entered 09/04/19 17:24:47                          Page 56 of 64
                                                                                                                                          09/04/2019 05:19:51pm



 Fill in this information to identify your case:
     Debtor 1              Rafael                                       Pulido, Jr
                           First Name           Middle Name             Last Name                            Check if this is:
     Debtor 2              Felicia              Marie                   Pulido                                    An amended filing
     (Spouse, if filing)   First Name           Middle Name             Last Name
                                                                                                                  A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                  chapter 13 income as of the following date:
     Case number           16-42573-ELM-7
     (if known)
                                                                                                                  MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                             Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                             Employed
      with information about                                          Not employed                                         Not employed
      additional employers.
                                        Occupation             Admissions Advisor                                   Housewife
      Include part-time, seasonal,
      or self-employed work.            Employer's name        West Coast University, Inc.

      Occupation may include            Employer's address     151 Innovation Drive
      student or homemaker, if it                              Number Street                                        Number Street
      applies.




                                                               Irvine                         CA       92617
                                                               City                           State    Zip Code     City                   State   Zip Code

                                        How long employed there?         1 year

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                              For Debtor 1            For Debtor 2 or
                                                                                                                      non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                    $5,267.17                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                        3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                   4.               $5,267.17                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                  page 1
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                          Entered 09/04/19 17:24:47                         Page 57 of 64
                                                                                                                                                                 09/04/2019 05:19:51pm


Debtor 1        Rafael Pulido, Jr
Debtor 2        Felicia Marie Pulido                                                                                             Case number (if known)    16-42573-ELM-7
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,267.17            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $586.95                  $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                  $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.              $105.37                  $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                  $0.00
     5e. Insurance                                                                                          5e.              $597.57                  $0.00
     5f. Domestic support obligations                                                                       5f.              $404.99                  $0.00
     5g. Union dues                                                                                         5g.                $0.00                  $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +              $36.09                 $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,730.97                   $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $3,536.20                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify: VA Disability                                                                             8f.           $1,004.76                   $0.00
     8g. Pension or retirement income                                                                       8g.               $0.00                   $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.            $1,004.76                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $4,540.96 +             $0.00 =                                                   $4,540.96
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $4,540.96
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
    Case 16-42573-elm7 Doc 123 Filed 09/04/19          Entered 09/04/19 17:24:47                   Page 58 of 64
                                                                                                        09/04/2019 05:19:51pm


Debtor 1     Rafael Pulido, Jr
Debtor 2     Felicia Marie Pulido                                         Case number (if known)   16-42573-ELM-7


                                                                 For Debtor 1       For Debtor 2 or
                                                                                    non-filing spouse
5h. Other Payroll Deductions (details)
     Disability                                                         $19.15
     Life Insurance                                                     $16.94

                                                       Totals:          $36.09               $0.00




Official Form 106I                       Schedule I: Your Income                                                  page 3
      Case 16-42573-elm7 Doc 123 Filed 09/04/19                                   Entered 09/04/19 17:24:47                      Page 59 of 64
                                                                                                                                      09/04/2019 05:19:51pm



 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Rafael                                        Pulido, Jr                          An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Felicia                Marie                  Pulido
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           16-42573-ELM-7
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Daughter                            17 Years
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Daughter                            10 Years
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,650.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $100.00
      4d. Homeowner's association or condominium dues                                                                4d.                      $40.00




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                              Entered 09/04/19 17:24:47           Page 60 of 64
                                                                                                                     09/04/2019 05:19:51pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                     Case number (if known)   16-42573-ELM-7
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                     $250.00
     6b. Water, sewer, garbage collection                                                           6b.                     $100.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                      $30.00
         cable services
     6d. Other. Specify:      Internet                                                              6d.                      $55.00
7.   Food and housekeeping supplies                                                                 7.                      $800.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                      $100.00
10. Personal care products and services                                                             10.                     $300.00
11. Medical and dental expenses                                                                     11.                     $200.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                     $450.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                      $25.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                    $280.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                              17a.

     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify: Toll Tag                                                                17c.                    $100.00
     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
    Case 16-42573-elm7 Doc 123 Filed 09/04/19                                Entered 09/04/19 17:24:47                  Page 61 of 64
                                                                                                                            09/04/2019 05:19:51pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                             Case number (if known)   16-42573-ELM-7
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                $4,480.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                $4,480.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                $4,540.96
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –            $4,480.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                   $60.96

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                 page 3
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                                          Entered 09/04/19 17:24:47                                    Page 62 of 64
                                                                                                                                                                              09/04/2019 05:19:52pm



 Fill in this information to identify your case:
 Debtor 1                Rafael                                                      Pulido, Jr
                         First Name                    Middle Name                   Last Name

 Debtor 2            Felicia                           Marie                         Pulido
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             16-42573-ELM-7                                                                                                                   Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $296,417.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                           $9,330.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $305,747.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $171,870.97
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $18,534.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $129,883.51
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $320,288.48




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $4,540.96
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,480.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 16-42573-elm7 Doc 123 Filed 09/04/19                                 Entered 09/04/19 17:24:47                  Page 63 of 64
                                                                                                                                 09/04/2019 05:19:52pm


Debtor 1      Rafael Pulido, Jr
Debtor 2      Felicia Marie Pulido                                                         Case number (if known)     16-42573-ELM-7


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $0.00


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                           $1,534.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  $17,000.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                         $41,471.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $60,005.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
    Case 16-42573-elm7 Doc 123 Filed 09/04/19                             Entered 09/04/19 17:24:47                    Page 64 of 64
                                                                                                                             09/04/2019 05:19:53pm



 Fill in this information to identify your case:
 Debtor 1           Rafael                                   Pulido, Jr
                    First Name          Middle Name          Last Name

 Debtor 2            Felicia            Marie                Pulido
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        16-42573-ELM-7                                                                             Check if this is an
 (if known)
                                                                                                               amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                       12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                               Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Rafael Pulido, Jr                                X /s/ Felicia Marie Pulido
        Rafael Pulido, Jr, Debtor 1                           Felicia Marie Pulido, Debtor 2

        Date 09/04/2019                                       Date 09/04/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                           page 1
